654 F.2d 302
26 Fair Empl.Prac.Cas.  1017,27 Empl. Prac. Dec. P 32,210Michael E. SPIESS, Jack K. Hardy and Benjamin F. Rountree,Plaintiffs- Appellees,v.C. ITOH & COMPANY (AMERICA) INC., Defendant-Appellant.
No. 79-2382.
United States Court of Appeals,Fifth Circuit.

Unit A
Aug. 7, 1981.
Fulbright & Jaworski, Neil Martin, Nancy Morrison O'Connor, Houston, Tex., for defendant-appellant.
Porter & Clements, Edward John O'Neill, Jr., Charles E. Humphrey, Jr., Houston, Tex., for plaintiffs-appellees.
Lutz Alexander Prager, Marcia Beth Ruskin, E.E.O.C., Washington, D.C., amicus curiae.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion April 24, 1981, 5 Cir., 1981, 643 F.2d 353).
Before BROWN, AINSWORTH, CHARLES CLARK, GEE, RUBIN, GARZA, REAVLEY, POLITZ, RANDALL, TATE, SAM D. JOHNSON, and WILLIAMS, Circuit Judges.

BY THE COURT:

1
A member of this Administrative Unit of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in this Administrative Unit in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by this Administrative Unit of the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.